Citation Nr: 0521165	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  02-15 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for a left foot 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1994 to December 2000.  The issues currently on 
appeal are before the Board of Veterans' Appeals (Board) from 
a February 2002 rating decision by the Albuquerque, New 
Mexico , Department of Veterans Affairs (VA) Regional Office 
(RO).  

The issues of entitlement to service connection for bilateral 
knee and left foot disorders are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if any action on his part is required.


FINDING OF FACT

It is not shown that the veteran has a hearing loss 
disability of either ear.  


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.385 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the VCAA.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA are at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding the notice requirements mandated by the VCAA.  All 
pertinent mandates of the VCAA and implementing regulations 
are met.  

The veteran was notified why service connection for hearing 
loss disorder was denied in the February 2002 rating decision 
and in an August 2002 statement of the case (SOC).  The RO 
initially provided the veteran notice of the VCAA by letter 
of March 2001 (before the rating appealed).  The notice 
included what type of evidence was needed to establish 
service connection, and of his and VA's respective 
responsibilities in claims development.  While the letter 
advised him to respond in 60 days, it also told him that he 
had up to a year to submit additional evidence in support of 
his claim.  The SOC and February 2005 supplemental SOC (SSOC) 
outlined pertinent VCAA provisions.  Everything submitted by 
the veteran to date has been accepted for the record, and 
considered.  He is not prejudiced by any technical notice 
timing defect.  He has had ample opportunity to respond after 
notice was given.

As to notice content, the March 2001 letter advised the 
veteran what type of evidence (to include medical records 
showing current disability and nexus) was necessary to 
establish entitlement to the benefit sought (and by inference 
what the veteran should submit).  A July 2004 development 
letter again informed him of what type of evidence was 
necessary to establish entitlement to the benefit sought, and 
informed him to let VA know if he had "any other evidence or 
information that you think will support your claim."  The 
August 2002 SOC (at pages 2 and 3) and the SSOC (at page 
two), advised the veteran to "provide any evidence in [his] 
possession that pertains" to his claim.  He has received all 
essential notice, and is not prejudiced by any technical 
notice deficiency along the way.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  Any deficits in the original 
notice were cured long before the case came to the Board and 
are no more than non-prejudicial error.  See Mayfield v. 
Nicholson, No. 02-1077 (Fed. Cir. April 14, 2005).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records.  While the service medical 
records do not include a service separation examination 
report, a more exhaustive search for such record is not 
required as the VA examination is dispositive in this matter.  
VA treatment records have been secured; and the veteran was 
examined by VA.  He has not identified any further pertinent 
postservice records which remain outstanding.  

Factual Background

All audiometry in service (in July 1994 (on enlistment), May 
1995, and August 1998) showed that the veteran did not have a 
hearing loss.  

On VA audiological evaluation in February 2001, the veteran 
complained of trouble hearing conversations and while on the 
telephone.  He indicated that his noise trauma in service 
stemmed from exposure to loud aircraft noise in his capacity 
as an air traffic controller.  He added that during training 
he was exposed to artillery fire, vehicular noise, 
explosions, and weapons being fired.  

Audiometry revealed that puretone thresholds (in decibels) 
were:  

 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
10
10
5
15
15
LEFT
10
10
10
20
25

Speech recognition testing showed that recognition was 96 
percent correct for the left ear and 94 percent correct for 
the right ear.  

VA audiometry in December 2004 was interpreted as showing 
inconsistent findings.  

On January 2005 VA audiological evaluation bilateral puretone 
thresholds (which were not reported) were considered to be 
within normal limits for VA purposes.  The examiner added 
that there was no indication of hearing impairment in either 
ear.  Speech recognition in both ears was "good".  



Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In order to establish service connection for a claimed 
disability, there must be (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.




Analysis

The threshold question in any claim of service connection 
(and here also) is whether or not the veteran indeed has the 
disability claimed.  Hearing loss disability is defined by 
regulation (38 C.F.R. § 3.385).  

The veteran's allegations of noise exposure are not 
inconsistent with the circumstances of his service, and it 
may reasonably be accepted that he indeed was exposed to 
noise in service.  However, hearing loss disability was not 
noted in service, and VA audiometry in February 2001 
conclusively established that the veteran does not have a 
hearing loss disability in either ear by VA standards (as 
defined in 38 C.F.R. § 3.385).

In the absence of a showing of current hearing loss 
disability, the veteran has not have a valid claim of service 
connection for such disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143-44 (1992).  See also Brammer, supra.  The 
threshold requirement for establishing entitlement to this 
benefit sought is not met.  Hence, the claim must be denied.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

The veteran's service medical records show notations of 
moderate asymptomatic pes planus on July 1994 enlistment 
examination.  In April 1995 he was seen for complaints 
related to pes planus; arch supports were provided.  Pes 
planus was not reported on May 1996 examination.  In May 1999 
the veteran sustained a left knee injury playing softball; 
probable lateral collateral ligament sprain was diagnosed.  
Less than a week later, in May, resolved left knee strain was 
diagnosed.  He complained of bilateral knee pain in August 
2000.  X-rays of the knees in August 2000 were interpreted as 
unremarkable; there were no fractures identified.  Chronic 
knee pain was diagnosed in September 2000.  Magnetic 
resonance imaging [MRIs] of the veteran's knees in September 
2000 showed bilateral subchondral sclerosis "probably" 
related to macrofracture from repetitive stress.  

On February 2001 VA general medical examination the veteran 
complained of foot pain.  Bilateral plantar fasciitis was 
diagnosed.  X-rays showed normal left foot.  On February 2001 
VA general medical examination the veteran complained of 
bilateral knee pain.  Bilateral stress fractures of the 
knees, recorded while in service, was diagnosed.  The 
examiner noted the September 2000 MRI in service showing 
bilateral microfractures of tibial plateaus.  

A June 2003 VA orthopedic general note states that X-rays of 
both knees and MRI of the right knee were normal.  

A September 2004 VA podiatry consult report shows that the 
veteran complained of bilateral foot pain along the medial 
arches.  Pes planus foot type with possible "PT" pathology 
was diagnosed.  

The pathology was cited as being partial tear vs. 
paratendintis vs. tendonosis.  MRI examination of the left 
extremity was scheduled for October 18, 2004.  The MRI report 
is not of record.  The veteran was also to receive follow up 
treatment at the podiatry clinic following the MRI.  Records 
associated with any follow up treatment are not of record.  
VA records are considered part of the record on appeal since 
they are in VA's constructive possession.  These records may 
contain information bearing on the veteran's claim.

The record is unclear as to the precise nature of the 
veteran's left foot disorder, and its relationship to his 
complaints in service.  

As the veteran complained of bilateral knee pain during 
service, and a September 2000 MRI showed bilateral 
subchondral sclerosis, a VA examination to determine if he 
has a bilateral knee disorder related to service is also in 
order.  While he did not appear for a VA examination 
scheduled in September 2003, in May 2005 he advised that he 
was not notified of that examination, and asked to be 
rescheduled.  As he has appeared for previous and subsequent 
appointments, his allegation of non-receipt of notice is a 
plausible explanation of good cause for his failure to appear 
in September 2003.  Consequently the examination should be 
rescheduled.  

Finally, while the veteran's service separation examination 
report may not have been critical to the matter addressed on 
the merits above, it may contain information critical the 
issues being remanded.  An exhaustive search for such record 
is indicated.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  It should be ascertained from the 
veteran whether he was examined for 
separation from service.  If so, an 
exhaustive search for the report of such 
examination should be arranged (the 
veteran should be asked if he has a copy 
of such report).  

2.  The RO should obtain for the record 
reports of the VA MRIs of the veteran's 
left foot scheduled for October 18, 2004.  
All post MRI VA podiatry clinic treatment 
records should also be secured.  

3.  Thereafter, the RO should arrange for 
the veteran to be afforded a podiatry 
examination to determine whether he has a 
left foot disorder and, if so, the nature 
and likely etiology of such disorder, 
specifically whether it was at least as 
likely as not incurred or aggravated in 
service.  The veteran's claims folder 
must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should specifically comment on 
the various diagnoses noted in the VA 
podiatry clinic.  The examiner must 
explain the rationale for any opinion 
given.  
4.  The RO should also arrange for the 
veteran to be afforded an examination by 
an orthopedic specialist to ascertain 
whether he has a chronic disability of 
either knee and, if so, such disability 
is at least as likely as not related to 
knee complaints/injury noted in service.  
The veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should specifically comment on the 
September 2000 MRI in service which 
showed bilateral knee pathology and the 
postservice X-rays/MRI which did not, and 
resolve any inconsistency.  The examiner 
must explain the rationale for all 
opinions given.

4.  The RO should then re-adjudicate the 
remaining claims.  If any continues to be 
denied, the RO should issue an 
appropriate SSOC, and give the veteran 
and his representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The purpose of this remand is to assist the veteran in the 
development of his claims.  He has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  These claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


